Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
In view of Applicant amendment, the rejections and objections of record are withdrawn.
Close art was previously made of record – the ‘640 publication.  Applicant amended the claims to include limitations not taught or suggested in the ‘640 publication.  Further, there is no guidance at to why one skilled in the art would be motivated to choose polyglycerol ester as a specific antifouling agent structure much less combine it with a killer agent to form a homogenous single-phase solution, and then contact this solution with an alkyl aluminum compound during or prior to degassing the solution.  Further, there is no teaching or suggestion of taking the auxiliary composition and injecting it into the degassed system.
In addition, data in the specification and figures showed that the use of the mixture was observed to have a better high-pressure bag filter performance in terms of level of oscillation (Figure 6).  Before the antistatic complex feeding, the level indication oscillated from 18-27% and after the antistatic complex was fed into the system the level of oscillation was reduced to 10-15%.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682. The examiner can normally be reached M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CLINTON A BROOKS/Primary Examiner, Art Unit 1622